Citation Nr: 1601774	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-21 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to a higher initial rating for depression with anxiety, currently rated as 50 percent disabling.

5.  Entitlement to a higher initial rating for bronchitis, currently rated as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1956 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2009 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.  The July 2008 rating decision denied service connection for bilateral hearing loss and tinnitus and granted service connection for depression with an initial 30 percent disability rating.  The July 2009 rating decision implemented the April 2009 Board decision granting service connection for bronchitis and assigned an initial 30 percent rating.  It also denied service connection for a right hip disability.     

In May 2010, the Veteran requested a Board hearing.  In October 2015, he confirmed that he no longer desired a hearing. 

A September 2014 rating decision increased the rating assigned to for depression with anxiety to 50 percent disabling over the entire appeal period.  Since this increase does not constitute full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet.App. 35   (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

For all claims, updated VA and private medical records are needed.  December 2013 VA primary care records reflect that the Veteran continues to receive a significant portion of his medical care from private providers.  As the most recent private medical records are from approximately March 2011, and the most recent VA treatment records are from July 2014, updated records must be requested on remand.

Service connection for bilateral hearing loss and tinnitus

A VA audiology examination is needed for these claims.  Private medical records reflect that the Veteran currently has bilateral hearing loss and tinnitus.  Service department records confirm that the Veteran served in the Air Force and worked in an automobile repair unit.  He contends his current hearing loss and tinnitus are attributable to military noise exposure.  His reports of military noise exposure are generally credible.  Although the separation audiometric readings suggest normal hearing, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d). 

Service connection for a right hip disability

A VA musculoskeletal examination is needed for this claim.  Service treatment records (STRs) show that the Veteran had July 1958 treatment for right groin muscle strain.  Private medical records document several complaints about right hip pain.  An August 2009 X-ray report includes findings of a small sclerosis.  The Veteran contends that he has had a continuity of symptomatology for right hip muscle pain since then.  See January 2009 statement.  

Higher initial ratings for depression and bronchitis

The last VA examinations for these disabilities took place in June 2013.  Notably, the Veteran was found to have a cognitive disorder complicating his overall mental health function.  He also reported receiving most a significant amount of medical treatment from outside providers.  If any newly received private medical records indicate that his psychiatric or respiratory disability has increased since June 2013, updated VA examinations will be needed.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records since July 2014.

2.  Request that the Veteran identify all relevant private medical treatment received since March 2011.  Instruct him to complete appropriate releases for VA to obtain these records.  Alternatively, notify him that he may obtain these records himself and directly submit them to VA.  

Notify the Veteran of any inability to obtain requested records. 

3.  Then, schedule the Veteran for a VA audiology examination.  The entire claims file, including a copy of this remand, must be made available to the audiologist, and the audiologist should confirm review.

A complete audiology clinical evaluation, including Maryland CNC Word Recognition testing, must be conducted and the results clearly stated.   

Following clinical evaluation, the audiologist is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus are related to service, including conceded in-service acoustic trauma therein.  

For purposes of providing this opinion, the VA audiologist should accept as true the Veteran's statements to the effect that he experienced military noise exposure incident to his work as a mechanic and presence at Air Bases.  Notwithstanding a showing of normal hearing on audiometric testing in service, the VA audiologist must accept as fact that the Veteran sustained acoustic trauma in service.  Moreover, the examiner may not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. 
§ 3.385, at the time of separation from service, to support his or her opinion.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then, schedule the Veteran for a VA musculoskeletal examination for his claimed right hip disability.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm review.

A complete clinical evaluation with any diagnostic testing deemed necessary must be conducted.  

Following review of the record and clinical evaluation, the examiner must provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right hip disability is related to the July 1958 right groin strain or is otherwise related to military service.  The examiner is also directed to review the August 2009 private right hip X-ray report.  
A comprehensive rationale must be furnished for all opinions expressed.  The Veteran is competent to report his symptoms and history.  If the examiner rejects the Veteran's reports, he or she must state so and explain why.  The Veteran's reports cannot be rejected solely due to an absence of a contemporaneous medical treatment.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Then, review all updated medical and lay evidence to determine if either service-connected depression or bronchitis has increased in severity since the last examinations took place in June 2013.  If an increase is shown, schedule appropriate VA examination(s).  

5.  Then readjudicate the claims, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




